DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 9/12/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: This arrangement furthermore facilitates a homogeneous return of the liquid also in case that the paths are oriented horizontally or such that the liquid does no flow to the evaporation chamber by gravity.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE US 20200173730 A1 in view of Connors US 20050173098 A1.
	Re claim 1, WATANABE teach a loop heat pipe, comprising: an evaporator (42, 41) comprising an enclosure (fig 3)  with a heat receiving side (41) and side walls (annotated fig) with openings forming an evaporator chamber (fig 2 showing a portion of the evaporation chamber), the evaporator chamber comprising a primary capillary structure (14) adjacent to the heat receiving side of the enclosure and extending to the side walls of the evaporator chamber (noting all three dimensional objects extend in three directions and 15 extends towards all directions), and a condenser (31).  
 	WATANABE fail to explicitly teach details of the grooves in the primary wick.
Connors teach a plurality of grooves (paras 29-30) in the primary capillary structure (fig 3), each of which extends from an opening in one of the side walls to an opening in an opposite side wall (fig 3, and also noting that grooves are three dimensional and extend in all directions), the plurality of grooves being configured to transport vapor from the primary capillary structure to the openings to create a cyclical vapor chamber.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the grooves in the primary wick as taught by Connors in the WATANABE invention in order to advantageously allow for evaporation of the working fluid to occur at lower temperatures and for low gravity applications.
 

    PNG
    media_image1.png
    629
    630
    media_image1.png
    Greyscale



RE claim 2,  WATANABE teach the condenser comprises a plurality of paths (31), each path having an inlet, wherein the loop heat pipe further comprises a plurality of vapor ducts connected to the evaporator and the condenser, wherein the plurality of vapor ducts is configured to conduct the vapor from the openings to the inlets of the condenser paths, and wherein the condenser paths are configured to receive the vapor at the inlets, to condense the vapor, and to conduct the condensed vapor as subcooled liquid to the evaporator (noting that each duct is considered each condenser tube and the path is the interior channel to the structure of the tube).  
Additionally noting that for clarity, the recitation “to condense the vapor, and to conduct the condensed vapor as subcooled liquid to the evaporator” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
RE claim 3,  WATANABE teach  the evaporator chamber further comprises a secondary capillary structure (para 27, “second wick”) with a flat portion adjacent to the primary capillary structure and extending to the side walls of the evaporator chamber (fig 4), and wherein the secondary capillary structure is configured to provide subcooled liquid to the primary capillary structure for compensating evaporated liquid in the primary capillary structure.  
Additionally noting that for clarity, the recitation “wherein the secondary capillary structure is configured to provide subcooled liquid to the primary capillary structure for compensating evaporated liquid in the primary capillary structure” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
RE claim 4,  WATANABE teach  the secondary capillary structure further comprises a pin-shaped path intruding portion (noting the overall shape of the path leading into the condensers are pin like and the thus the “portion” is considered pin shaped) extending from the flat portion of secondary capillary structure into the plurality of paths.  
RE claim 5,  WATANABE teach  the evaporator comprises support elements (35) configured to mechanically stabilize the evaporation chamber.  
 RE claim 6,  WATANABE teach  the plurality of vapor ducts is arranged in layers surrounding the condenser so as to form an envelope of the loop heat pipe together with the evaporator, and wherein the inlets of the paths are arranged on an opposite side of the evaporator configured to receive the vapor from the vapor ducts (fig 4).  
RE claim 7,  WATANABE teach  each vapor duct of the plurality of vapor ducts connects to multiple condensation chambers (fig 4, noting is 31 is considered a condensation chamber at the end of 31 ).  
RE claim 11,  WATANABE teach  metallic fins configured to cool the condensation chambers, wherein the metallic fins are arranged essentially perpendicular to the paths so as to permit airflow along the metallic fins (para 65, figs).  

RE claim 14,  WATANABE teach  a method, comprising: using the loop heat pipe of claim 1 to cool an electric power device (100, para 3).   
WATANABE fail to explicitly teach all the details of claim 1.
WATANABE , as modified, teach the loop heat pipe of claim 1 to provide beneficial capillary structures
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the details of claim 1 as taught by WATANABE , as modified, in the WATANABE invention in order to advantageously allow for improved cooling of the electronic device 100.
 RE claim 15,  WATANABE teach  an electric power device (para 3).
WATANABE fail to explicitly teach all the details of claim 1.
WATANABE , as modified, teach the loop heat pipe of claim 1 to provide beneficial capillary structures in a cooling system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the details of claim 1 as taught by WATANABE , as modified, in the WATANABE invention in order to advantageously allow for improved cooling of the electronic device.
 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE US 20200173730 A1 in view of Connors US 20050173098 A1 further in view of  CHANG US 20090084526 A1.
Re claim 10, WATANABE , as modified, fail to explicitly teach different pore sizes.
CHANG teach the primary capillary structure comprises a first porous structure with a first porosity and pores with a first pore size, and wherein the secondary capillary structure comprises a second porous structure with a second porosity different from the first porosity and pores with a second pore size different from the first pore size (para 24)  to provide larger pore size near an evaporation section.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include different pore sizes as taught by CHANG in the WATANABE , as modified,  invention in order to advantageously allow for great capillary forces in different portions of the heat pipe for greater heat dissipation efficiency.
 
 
Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE US 20200173730 A1 in view of Connors US 20050173098 A1 further in view of Hao US 8737071 B2.
Re claim 8, WATANABE , as modified, fail to explicitly teach a conduit fluidly connecting vapor ducts with each other.
Hao teach a conduit (430) fluidly connecting vapor ducts (420) with each other to provide an additional cooling fluid channel vertically disposed against the hollow conduits.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a conduit fluidly connecting vapor ducts with each other as taught by Hao in the WATANABE , as modified, invention in order to advantageously allow for additional heat to be removed from the condensation section.
 Re claim 9, WATANABE , as modified,  teach the conduit is arranged at a corner on an opposite side of the evaporator (noting the instant combination of claim 8, (430 of Hao is placed at the end of the conduits 31 of the primary reference as taught by Hao fig 5, and thus the instant combination of claim 8 teach the limitations).
Re claim 13, WATANABE , as modified,  teach   wherein the evaporator chamber, the vapor ducts, the condensation chambers, and the conduit form a hermetic system (noting that all the chambers in the instant combination are hermitically sealed by being sealed with liquid/vapor interior to the chambers, see the rejection of claim 8).  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE US 20200173730 A1 in view of Connors US 20050173098 A1 further in view of Hao US 8737071 B2 further in view of Ghosh US 20040163798 A1.
Re claim 12, WATANABE, as modified ,  fail to explicitly teach details of the ports.
Ghosh teach access ports located at the ends of the conduit (32, 34, para 25) to provide a method of charging a heat pipe.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the ports as taught by Ghosh in the WATANABE, as modified ,  invention in order to advantageously allow for working fluid to be introduced and then have a chamber sealed in a heat pipe.

Response to Arguments
Applicant’s arguments, see reply, filed 9/12/2022, with respect to the drawing objections and 112 rejection of claim 4 have been fully considered and are persuasive.  The drawing objections and 112 rejection of claim 4 have been withdrawn. 
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.
Applicant argues that it would not have been obvious to incorporate the features of
Connors into the device of Watanabe "in order to advantageously allow for evaporation of the
working fluid to occur at lower temperatures." (arguments page 9 first para graph). Examiner respectfully disagrees. Applicant has provided no evidence or citations in this paragraph as to support this argument other than a mere allegation against the combination.
The applicant has only provided a statement of record, with no evidence, no citations, and no reference to any part of the prior art of record which it would not have been obvious to incorporate the features of Connors into the device of Watanabe "in order to advantageously allow for evaporation of the working fluid to occur at lower temperatures." In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to combine the references to create a cyclical vapor chamber. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the grooves in the primary wick as taught by Connors in the WATANABE invention in order to advantageously allow for evaporation of the working fluid to occur at lower temperatures and for low gravity applications.

Additionally:


I.   ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

Applicant argues that “the grooves would not be able to transport the vapor, which is present on the other side of the wick” (page 9 second paragraph). Examiner respectfully disagrees. The applicant has only provided a statement of record, with no evidence, no citations, and no reference to any part of the prior art of record which “the grooves would not be able to transport the vapor, which is present on the other side of the wick”.

I.   ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Additionally , Connors (paras 27, 29-30, 33)  clearly teach a wick with grooves capable of transporting heat transfer fluid to and from the openings.


Applicant argues that fluid would not flow if grooves are added to Watanabe. (“In Watanabe, in contrast, grooves that extend from one side wall to the other side wall would block the vapor, since the vapor in Watanabe does not flow from one wall side to another wall side, but first in a longitudinal direction and then sideways to the opening”) The applicant has only provided a statement of record, with no evidence, no citations, and no reference to any part of the prior art of record which that fluid would not flow if grooves are added to Watanabe.

I.   ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Additionally , Connors (paras 27, 29-30, 33)  clearly teach a wick with grooves capable of transporting heat transfer fluid to and from the openings.
Applicant argues that the grooves of Connors are not cut into the wick (page 9 second paragraph). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “cut into the wick”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that the it would have not been obvious to incorporate into the device of Watanabe the features of Connors noted by the Office, since if grooves (such as those of Connors) were instead used in Watanabe's device, it is not clear why each such groove should extend to the side walls of an evaporator chamber, or how they would transport vapor from first wick structure 14 of Watanabe (i.e., the component the Office contends teaches the claimed primary capillary structure (see Detailed Action, Page 4)) to the openings. Examiner respectfully disagrees. Examiner pointed out in the rejection that “noting that grooves are three dimensional and extend in all directions”, and thus the grooves of the secondary reference will naturally extend in all direction and meet the limitations regarding “extends from” in the instant combination. The examiner points out the wicks are well known in the art to be porous or have grooves. The primary wick of Watanabe is being modified by adding grooves of Connors, and in the instant combination will still act as a wick, and therefore “the plurality of grooves being configured to transport vapor from the primary capillary structure to the openings” as is well known in the art and taught by Connors (paras 27, 29-30, 33). Both reference have similar pipe structure extending from an evaporator. Adding the wick and integrated grooves of Connors to the inner walls of the pipes of the primary reference, will clearly transport heat transfer fluid to and from the openings.
Applicant argues that Watanabe fails to teach a loop heat pipe. Examiner respectfully disagrees. As claimed , loop heat pipe is broad, and Watanabe clearly teach a heat pipe which cycles a heat transfer fluid in a loop via evaporation and condensation, therefore the broad limitations of a loop heat pipe are met. Mere allegations. In claim 1, a loop heat pipe with an evaporator and condenser are broadly  claimed ,which the prior art clearly teaches (noting regarding conduits, as appears in the arguments, are claimed in claim 1). 
Applicant argues the claims dependent on the independent claim are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim 1 have been addressed above. Thus, the rejections are proper and remain.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763